DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "entropy" in claims 2 and 12 is a relative 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5- 8, 10, 11, 16-18, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis et al. (hereinafter Cinbis), Contextual Objection Detection using Set-based Classification, in view of Pandya et al. (hereinafter Pandya), A Survey on QR Codes: in context of Research and Application.
Regarding Claim 1, Cinbis discloses a method for embedding a code in an image, the method comprising: 
identifying, by a hardware processing unit, multimedia content elements existing in the image [“set of detected objects” pg. 1, §1,  line, 11]; 
determining at least one concept respective of each of the multimedia content elements to provide multiple concepts [“set of detected objects” pg. 1, §1,  line, 11; Note: a detected object has a label which is synonymous with a concept]; wherein each concept is a collection of signatures and metadata describing the content [“various image statistics” pg. 1, §1, line 9; Note: the image statistics for the object are the signature and the label of the object is the metadata];
calculating a correlation between the multiple concepts to provide a context of the image [“scene of an image can be represented by the set of detected objects within” pg. 1, §1, lines 10-11; “scene context” pg. 1, §1, line 17];
However, Cinbis fails to explicitly disclose generating a new multimedia content element based on the identified existing multimedia content elements; wherein the new multimedia content element comprises the code; wherein the code identifies the context of the image; and 
adding the new multimedia content element to the image.
Pandya discloses generating a new multimedia content element based on the identified existing multimedia content elements [“encode procedure of QR Code” pg. 258, col. 2, line 32]; wherein the new multimedia content element comprises the code 
adding the new multimedia content element to the image [“QR codes” pg. 258, col. 2, line 9].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed invention, to modify the image detection method of Cinbis to incorporate QR codes labeling of Pandya.
Given the advantage of identifying and labeling images using smart codes for easy viewer interaction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Cinbis and Pandya disclose the method of claim 1.
However, Cinbis fails to explicitly disclose wherein the code is a watermark.
Pandya discloses wherein the code is a watermark [“Data hiding techniques” & “digital watermark” §V.D].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed invention, to modify the combination to incorporate watermarking of Pandya.
Given the advantage of identifying and labeling images without obstructing the image, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Cinbis and Pandya disclose the method of claim 1.
However, Cinbis fails to explicitly disclose wherein the code differs from a QR code.
Pandya discloses wherein the code differs from a QR code [“Barcode” Table I; §3].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed invention, to modify the combination to incorporate barcodes of Pandya.
Given the advantage of identifying and labeling images, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Cinbis and Pandya disclose the method of claim 1.
However, Cinbis fails to explicitly disclose wherein the adding of the new multimedia content element to the image comprises: replacing at least one of the existing multimedia content elements with the new multimedia content element.
Pandya discloses wherein the adding of the new multimedia content element to the image comprises: replacing at least one of the existing multimedia content elements with the new multimedia content element [“QR code is a two dimensional i.e. matrix type symbol with a cell architecture arranged in a square”, pg. 258, col. 2, lines 23-24; Note: placing a standard QR code will cover and thereby replace part of the image.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed 
Given the advantage of identifying and labeling images using smart codes for easy viewer interaction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Cinbis and Pandya disclose the method of claim 1.
However, Cinbis fails to explicitly disclose wherein the adding of the code comprises adding the new multimedia content element to the image without overlaying any existing multimedia content element.
Pandya discloses wherein the adding of the code comprises adding the new multimedia content element to the image without overlaying any existing multimedia content element [“Data hiding techniques”, “invisible watermarking”, §V. D.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed invention, to modify the image detection method of Cinbis to incorporate QR codes labeling of Pandya.
Given the advantage of adding the coded information without obfuscating the image, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10 is rejected on the same grounds as claim 1.
Claim 11 is rejected on the same grounds as claim 1.

Claim 17 is rejected on the same grounds as claim 7.
Claim 18 is rejected on the same grounds as claim 8.

Regarding Claim 20, Cinbis and Pandya disclose the method according to claim 1.  Cinbis further discloses wherein the code is indicative of objects that are captured in the image [“scene of an image can be represented by the set of detected objects within” pg. 1, §1, lines 10-11; “scene context” pg. 1, §1, line 17].

Regarding Claim 23, Cinbis and Pandya disclose the method according to claim 1.
However, Cinbis fails to explicitly disclose wherein the code is a QR code.
Pandya discloses wherein the code is a QR code [“QR Codes” Title].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis and Pandya before him before the effective filing date of the claimed invention, to modify the image detection method of Cinbis to incorporate QR codes labeling of Pandya.
Given the advantage of identifying and labeling images for easy viewer interaction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 2-4, 12-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis and Pandya, further in view of Stubler et al. (hereinafter Stubler), European Patent Application EP 1085464 A2.
Regarding Claim 2, Cinbis and Pandya disclose the method of claim 1. 
However, Cinbis fails to explicitly disclose wherein the image comprises patches, wherein each path is a portion of the image; wherein the method comprises: determining an amount of entropy of each patch of the image [“various image statistics, such as color and/or shape features” pg. 1, §1, lines 9-10; Note: Specification ¶51 states that “entropy is a measure of the amount of interesting information that may be present in the patch. For example, a  continuous color of the patch has little interest while sharp edges, corners or borders,  will result in higher entropy representing a lot of interesting information.”]; and 
wherein the adding of the new multimedia content element comprising overlaying the code only on patches that have an entropy that is below a threshold.
Stubler discloses wherein the image comprises patches, wherein each path is a portion of the image [“candidate regions”, ¶18; “image is segmented” ¶19]; wherein the method comprises: determining an amount of entropy of each patch of the image [“image pixels (that are not significant or valuable in terms of image content” ¶18]; and 
wherein the adding of the new multimedia content element comprising overlaying the code only on patches that have an entropy that is below a threshold [“will typically overlay and occlude image pixels (that are not significant or valuable in terms of image content) that are in the candidate region” ¶18; “below a threshold” ¶3; “compared to a threshold” ¶27].

Given the advantage of minimalizing obscuration [¶17, 18; Abstract], one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Cinbis and Pandya disclose the method of claim 1.  
However, Cinbis fails to explicitly disclose comprising: repairing a multimedia content element that comprises the new multimedia content element.
Stubler discloses comprising: repairing a multimedia content element that comprises the new multimedia content element [“will typically overlay and occlude image pixels (that are not significant or valuable in terms of image content) that are in the candidate region”, ¶18; Note: under broadest reasonable interpretation, repairing in the specification ¶26 is disclosed as matching the original element to the new element, which would include selecting a location of the new element based on where the original element is (i.e. matching).].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis, Pandya, and Stubler before him before the effective filing date of the claimed invention, to modify the combination to incorporate overlay location selection of Stubler.
Given the advantage of minimalizing obscuration [¶17, 18; Abstract], one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Cinbis and Pandya disclose the method of claim 3.  
However, Cinbis fails to explicitly disclose wherein the repairing comprises matching an original version of the multimedia content item to the multimedia content item that includes the new multimedia content element.
Stubler discloses wherein the repairing comprises matching an original version of the multimedia content item to the multimedia content item that includes the new multimedia content element [“will typically overlay and occlude image pixels (that are not significant or valuable in terms of image content) that are in the candidate region”, ¶18 Note: under broadest reasonable interpretation, repairing in the specification ¶26 is disclosed as matching the original element to the new element, which would include selecting a location of the new element based on where the original element is (i.e. matching).].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis, Pandya, and Stubler before him before the effective filing date of the claimed invention, to modify the combination to incorporate overlay location selection of Stubler.
Given the advantage of minimalizing obscuration [¶17, 18; Abstract], one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.

Claim 16 is rejected on the same grounds as claim 6.

Regarding Claim 22, Cinbis and Pandya disclose the method according to claim 1.
However, Cinbis fails to explicitly disclose comprising capturing the image by a camera.
Stubler discloses comprising capturing the image by a camera [“Any images...may have been obtained from a variety of sources, such as a digital camera” ¶15].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis, Pandya, and Stubler before him before the effective filing date of the claimed invention, to modify the combination to incorporate images captured by cameras of Stubler.
Given the advantage of including images capture by a camera which increases the utility of the image labeling since cameras are prevalent in society, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis and Pandya, further in view Raichelgauz et al. (hereinafter Raichelgauz), U.S. Patent 8,312,031.
Regarding Claim 9, Cinbis and Pandya disclose the method of claim 1.

Raichelgauz discloses wherein identifying multimedia content elements existing in the image further comprises: generating at least one signature respective of each existing multimedia content element [“generating a complex signature of a multimedia data element”, Abstract].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis, Pandya, and Raichelgauz before him before the effective filing date of the claimed invention, to modify the combination to incorporate element signatures of Raichelgauz.
Given the advantage of handling the vast amount of multimedia content that exists today [Raichelgauz: col. 2, line 17], one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19 is rejected on the same grounds as claim 9.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis and Pandya, further in view Grady, U.S. Patent Application Publication 2005/0163375.
Regarding Claim 21, Cinbis and Pandya disclose the method according to claim 1.

Grady discloses wherein the hardware processing unit comprises independent computational cores [“dual processor”, ¶91; “invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof”, ¶102].
It would have been obvious to one having ordinary skill in the art, having the teachings of Cinbis, Pandya, and Grady before him before the effective filing date of the claimed invention, to modify the combination to incorporate the hardware processing of Grady.
Given the advantage of incorporating known hardware configurations which increase processing power, one having ordinary skill in the art would have been motivated to make this obvious modification.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the term entropy is definite and not a relative term.  Examiner disagrees for at least the following reasons.
As explained in the rejection, the term "entropy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Previously, the claim used the term “interest” which was rejected under 35 U.S.C. 112(b).  Applicant has amended these claims to replace that term and recite “entropy” however the specification in paragraph 51 recites, “…entropy is a measure of the amount of interesting information that may be present in the patch.”  This amendment is replacing “interest” with “entropy” but without removing the reason for the rejection since entropy is merely defined as interest.
Applicant’s own remarks on page 9 in the last paragraph explain that the specification needs to supply some standard for measuring the scope of the term.  The 
Regarding the prior art rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) in claim 1 Pandya does not disclose, “generating a new multimedia content element based on the identified existing multimedia content elements; wherein the new multimedia content element comprises the code; wherein the code identifies the context of the image; and adding the new multimedia content element to the image; 2) in claim 1 there is no motivation to combine Cinbis and Pandya; and 3) in claim 8 Pandya does not disclose, “wherein the adding of the code comprises adding the new multimedia content element to the image without overlaying any existing multimedia content element.”  Examiner disagrees for at least the following reasons.
First, in response to Applicant’s conclusory state against disclosure, Pandya discloses generating a new multimedia content element based on the identified existing multimedia content elements; wherein the new multimedia content element comprises the code; wherein the code identifies the context of the image; and adding the new multimedia content element to the image.  As indicated in the rejection, Pandya discloses taking data and encoding into a QR code (generating a new multimedia content element based on the identified existing multimedia content elements).  This In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of references which disclose the claimed invention.  
Second, in response to Applicant’s conclusory state against combining Cinbis and Pandya, the invention is directed towards determining the context of an image and generating a code that identifies the context.  Accordingly, Cinbis discloses determining image context, and Pandya discloses generating QR codes on an image.  Each reference alone is analogous to the claimed invention.  Given the advantage of identifying and labeling images using smart codes for easy viewer interaction, one having ordinary skill in the art would have been motivated to make this obvious modification.
Third, under broadest reasonable interpretation, in claim 8 “overlaying” would be understood by a person having ordinary skill in the art to include placing on top of or covering.  The claim recites “without overlaying” which Pandya discloses by using data hiding techniques such as watermarking which do not cover the image.  If Applicant 
For at least these reasons, the rejections are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123